Citation Nr: 0002117	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for scars of the lungs 
and heart.

3.  Entitlement to service connection for acute/subacute 
peripheral neuropathy as a result of exposure to Agent 
Orange.

4.  Entitlement to service connection for low resistance to 
disease (cold, fevers, etc.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1963 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied claims for service connection 
acute/subacute peripheral neuropathy as a result of exposure 
to Agent Orange, service connection for low resistance to 
disease and entitlement to a 10 percent rating for multiple 
non- compensable service connected disabilities.  The RO also 
declined to reopen previously denied claims for service 
connection for hearing loss, scars on the heart and lungs, 
and a respiratory condition.  In September 1998, the 
appellant filed a notice of disagreement limited to his 
claims involving the heart, lungs and ears.  See 38 C.F.R. 
§ 20.201 (1999).  In a subsequent letter, the appellant's 
representative filed a notice of disagreement on the issues 
of service connection for peripheral neuropathy and low 
resistance to disease.  A timely substantive appeal was filed 
on these issues in November 1998.

The Board notes that the appellant submitted additional 
evidence directly to the Board in September 1999.  Upon 
review of this evidence, the Board finds that the newly 
submitted records are duplicative of the evidence addressed 
by the RO in an April 1999 Supplemental Statement of the 
Case.  Accordingly, the newly submitted documents are not of 
such materiality as to require an additional Supplemental 
Statement of the Case from the RO.  See 38 C.F.R. § 19.31 
(1999).



FINDINGS OF FACT

1.  In a decision issued in June 1995, the RO denied the 
appellant's claim for service connection for hearing loss on 
the basis that there was no competent evidence establishing 
the existence of a hearing loss disability.  The appellant 
failed to appeal the claim within one year of notice of the 
denial.

2.  Additional evidence since the RO's June 1995 final 
decision which denied service connection for hearing loss is 
not material.

3.  In a decision issued in June 1995, the RO denied the 
appellant's claim for service connection for scars of the 
lungs and heart on the basis that there was no competent 
evidence establishing the existence of the claimed 
conditions.  The appellant failed to appeal the claim within 
one year of notice of the denial.

4.  Additional evidence since the RO's June 1995 final 
decision which denied service connection for scars of the 
lungs and heart is not material.

5.  There is no competent medical evidence of record that the 
appellant manifests acute or subacute peripheral neuropathy.

6.  There is no competent medical evidence of record that the 
appellant manifests a current disability of low resistance to 
disease and/or an immunological disorder.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision wherein service 
connection for hearing loss was denied is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999).

2.  The evidence received subsequent to the RO's June 1995 
rating decision wherein service connection for hearing loss 
was denied is insufficient to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The RO's June 1995 rating decision wherein service 
connection for of the lungs and heart was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

4.  The evidence received subsequent to the RO's June 1995 
rating decision wherein service connection for scars of the 
lungs and heart was denied is insufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

5.  The claim for service connection for acute/subacute 
peripheral neuropathy due to exposure to Agent Orange is not 
well grounded, and there is no further duty to assist the 
appellant in completing the application of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for low resistance to 
disease is not well grounded, and there is no further duty to 
assist the appellant in completing the application of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material - hearing loss

The appellant contends that he has a bilateral hearing loss 
disability which stems from his in-service exposure to 
acoustic trauma.  In this respect, he indicates that he was 
exposed to loud noises while performing his duties of driving 
trucks and refueling planes.  In June 1995, the RO issued a 
rating decision denying a claim for service connection for 
hearing loss.  (There had been a prior final rating decision 
in September 1994 that also denied service connection for 
hearing loss.)  The appellant was notified of this decision 
and his appellate rights by means of an RO letter dated in 
June 1995, but he failed to appeal within one- year appeal 
period.  38 C.F.R. § 20.302 (a) (1999) (a Notice of 
Disagreement (NOD) must be filed with the agency of original 
jurisdiction within one year from the date that the agency 
mailed notice of the adverse decision).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999). 

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the RO's 
September 1994 rating decision denying service connection for 
hearing loss became final.  Accordingly, the Board will apply 
the new and material standard with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
September 1994 rating decision, the RO denied the appellant's 
claim on the basis that "there [wa]s no audiometric exam 
showing that a hearing loss exists."  Therefore, the issue 
currently before the Board is whether the additional evidence 
submitted by the appellant since the RO's decision in 1995 is 
both new and material in that tends to establish the 
existence of a current hearing loss disability.

At the time of the June 1995 denial, the RO reviewed service 
medical records which failed to show auditory threshold in 
any of the frequency exceeding 26 decibels or greater.  The 
appellant's discharge examination, dated in February 1967, 
revealed auditory thresholds of 15 decibels bilaterally to 
whispered voice.  Post service, neither private nor VA 
clinical records revealed auditory thresholds in any 
frequency exceeding 40 decibels, auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz at 26 decibels or greater; or speech recognition 
scores, using the Maryland CNC Test, less than 94 percent.  
Of note, a February 1993 VA audio examination showed right 
ear pure tone thresholds of 10, 5, 10, 25 and 25 decibels, 
and left ear pure tone thresholds of 5, 5, 10, 25 and 35, 
respectively.  Speech recognition using the Maryland CNC word 
list was 98% for the right ear and 96% for the left ear.

The evidence submitted since the RO's June 1995 rating 
decision includes medical records from VA, City of Memphis 
Hospitals, John Gaston Hospital, Dr. Sydnor, and St. Joseph's 
Hospital.  Nowhere in these records are there seen any 
audiological examinations showing auditory thresholds of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, or auditory thresholds of 26 
decibels or greater for at least three of those frequencies, 
or speech recognition scores less than 94 percent.  
Accordingly, the Board must conclude that, in the absence 
medical evidence showing a current hearing loss disability as 
defined by VA, the additional evidence submitted by the 
appellant does not constitute "material" evidence.  
Therefore, the claim is not reopened and must be denied.  
Smith, 12 Vet.App. 312 (1999).



II.  New and material - scars of the lungs and heart

In a Form 21- 4138 filing dated in March 1995, the appellant 
filed a claim for service connection for "scars on heart and 
lungs - contaminated [sic] disease."  The RO, in a June 1995 
rating decision, denied this claim on the basis that there 
was no medical evidence of the claimed conditions.  The RO 
notified the appellant of his appellate rights by letter 
dated in June 1995, but the appellant failed appeal within 
one- year appeal period.  38 C.F.R. § 20.302 (a) (1999).  
That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).  Accordingly, the 
issue on appeal is whether new and material evidence has been 
presented or secured showing the current manifestation of 
scars on the heart and lungs.  Barnett, 83 F.3d 1380 (Fed. 
Cir. 1996).

At the time of the June 1995 denial, the RO reviewed service 
medical records which were negative for complaint, 
manifestation, treatment, or diagnosis of scars and/or 
contamination of the heart and lungs.  In this respect, 
chest- x- ray examinations conducted in May 1962, December 
1962, February 1963 and February 1967 were reported as 
negative.  A Grade II pulmonic functional systolic cardiac 
murmur which was not considered disabling was noted during 
basic training but, otherwise, he was given "normal" 
clinical evaluations of the lungs and heart throughout 
service.

Post- service, medical records from VA, the Eastwood 
Hospital, the Memphis Mental Health Institute, the University 
of Tennessee Hospital, the Wellington Clinic and the Regional 
Medical Center at Memphis revealed treatment for various 
disorders, to include hypertension, atypical chest pain and 
allergic rhinitis.  These records, however, were also 
negative for complaint, manifestation, treatment, or 
diagnosis of scars and/or contamination of the heart and 
lungs.  A VA general medical examination, dated in February 
1993, was not completed due to the appellant's unwillingness 
to cooperate.  

In connection with the current appeal, the appellant has 
submitted his recent VA clinical records as well as medical 
records from John Gaston Hospital, Dr. Sydnor, and St. 
Joseph's Hospital.  These records, some of which date back to 
1970, are negative for complaint, manifestation, treatment, 
or diagnosis of scars and/or contamination of the heart and 
lungs.  As such, the additional evidence submitted by the 
appellant does not constitute "material" evidence and the 
claim, therefore, is not reopened.  Smith, 12 Vet.App. 312 
(1999).

III.  Service connection - acute/subacute peripheral 
neuropathy

The appellant claims that he manifests peripheral neuropathy 
as a result of his claimed exposure to Agent Orange during 
service.  In making a claim for service connection, he has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by the claim.  Grottveitt v. Brown, 5 
Vet.App. 91 (1993).  For some factual issues, competent lay 
evidence may be sufficient; however, where the claim involves 
issues of medical fact, such as medical causation or 
diagnosis, competent medical evidence is required.  Id.

As indicated above, a well grounded claim for service 
connection requires evidence of 1) a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and 3) a nexus, or link, between the in- service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498 
(1995); see also 38 C.F.R. § 3.303 (1999).  For certain 
enumerated diseases, service connection may also be granted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 3.309 
(1999).

VA regulatory provisions pertaining to Agent Orange 
presumptive diseases define "acute and subacute peripheral 
neuropathy" as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e), Note 2 (1999).  Additionally, 
peripheral neuropathy must manifest itself to a degree of ten 
percent or more within a year from the appellant's discharge 
from service.  38 C.F.R. § 3.307 (6)(ii) (1999).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Lay assertions of a current disability 
are not sufficient evidence as lay persons do not have the 
medical training or expertise to make a diagnosis.  
Grottveit, 5 Vet.App. at 93.  The legal requirement of 
competent medical evidence of a current disability is 
significant in this case.  The medical records of file, which 
include service medical records, VA clinical records and 
private medical records, do not show complaint, 
manifestation, treatment, or diagnosis of peripheral 
neuropathy either in service or following service.  There is 
evidence of treatment for complaint of left arm numbness 
related to atypical chest pain or musculoskeletal origin in 
1989, and left upper extremity numbness related to a cervical 
strain in 1997.  However, there is no evidence of diagnosis 
of acute or subacute peripheral neuropathy.  Since there no 
competent medical evidence of record that the appellant ever 
manifested acute or subacute peripheral neuropathy, the claim 
must be denied as not well grounded.  See Edenfield v. Brown, 
8 Vet.App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).

IV. Service connection - low resistance to disease

The appellant lastly claims service connection for a 
disability vaguely referred to as "low resistance level 
against diseases (colds, fevers, etc.)" which began during 
active service.  According to his statements of record, he 
was exposed to spinal meningitis and other strange illnesses 
while stationed in Okinawa.  At this time, he developed 
congestion in his upper respiratory system which was treated 
with a cough medicine he described as "G.I. GIN."  He did 
not report to sick call due to his fear of being punished.  
Upon his return to San Diego, California, he would 
occasionally suffer from vomiting, diarrhea, and nosebleeds 
episodes which, he believed, were exacerbated by the smog and 
exposure to jet fuel.  He indicated that a subsequent 
examination at Camp Pendleton had revealed toxic blood 
levels.

Service medical records do show treatment for cold symptoms 
with enlarged tonsils in 1962, cold symptoms in January 1964, 
acute urethritis due to gonococcus in February 1964 and flu- 
like symptoms associated with acute tonsillitis in March 
1966.  Of note, the RO granted service connection for 
tonsillitis in a February 1993 rating decision.  These 
records, however, are negative for diagnosis of a depressed 
or abnormal immunological system.

Post- service, medical records from VA, the Regional Medical 
Center at Memphis, John Gaston Hospital, Dr. Sydnor, St. 
Joseph's Hospital, the Eastwood Hospital, the Memphis Mental 
Health Institute, the University of Tennessee Hospital and 
the Wellington Clinic show treatment for various disorders, 
to include cold symptoms due to sinusitis, rhinitis, and 
post- nasal drip.  Again, however, there is no competent 
evidence of record which shows a diagnosis of low level 
resistance to disease or otherwise indicates disability 
associated with a depressed or abnormal immunological system.  
See Brammer v. Derwinski, 3 Vet.App. 223 (1992) (proof of a 
present disability required for a valid claim).

Rather, the only evidence of record suggesting the existence 
of such a current disability of the immune system consists 
solely of the appellant's lay statements of record.  
Certainly, he is deemed competent to describe his symptoms 
prior to, during, and subsequent to his period of active 
service.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, his lay statements, speaking as they do to questions 
of medical diagnosis, are insufficient to well ground the 
claim for service connection.  Grottveitt, 5 Vet.App. at 93.  
Because he has failed to present evidence of a current 
diagnosis associated with his claimed disorder of low 
resistance level against diseases, as required by Brammer and 
Caluza, the claim is not well grounded and must be denied.
 
V.  Due Process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the RO has issued 
a Statement of the Case and subsequent Supplemental 
Statements of the Case which have notified the appellant of 
the reasons and basis for the denial of his claims.  
Additionally, the RO has obtained all available private and 
VA treatment records identified by the appellant.  The Board 
discerns no additional sources of relevant information which 
may be obtainable concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


ORDER

The claim for service connection for bilateral hearing loss 
is not reopened.

The claim for service connection for scars of the lungs and 
heart is not reopened.

Service connection for acute/subacute peripheral neuropathy 
is denied.

Service connection for low resistance to disease is denied.

	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

